DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amended specification was received on 15 November 2022.  This amended specification is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the step of “determining an updated path for at least one of the respective path” in line 16 is confusing. The use of the term “updated path” in said step is not understood. Claim 1 nor in any of the dependent claims further use said “updated path” in the method. Furthermore, the set of claims 1-10 are not describing why the “updated path” in responds to what situation the determination of the update path is needed.
Regarding claim 11, the description of the step of “determining that the first modification does not avoid a collision or obstruction between the first dental object and second dental object” in lines 8-9 is confusing. It is not understood how it is determined that the first modification does not avoid the collision or the obstruction if the method does not describe identifying that a collision or an obstruction will occur between the first dental object and the second dental object. For examination purposes, the recitation will be treated as if somehow the method includes a step to identify that a collision or an obstruction will occur between the first dental object and the second dental object.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 1, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including  the steps of “performing a first modification of the schedule of movement in response to the identifying, the first modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stage; and performing a second modification of the schedule of movement after the determining that the first modification does not avoid a collision, the second modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stages” in combination with the elements set forth in the claim. 
Regarding claim 11, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including the steps of performing a first modification to the schedule of movement; determining that the first modification does not avoid a collision or obstruction between the first dental object and second dental object; and performing a second modification of the schedule of movement after determining that the first modification does not avoid the collision or obstruction in combination with the elements set forth in the claim. 
Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive.  
Regarding amendment to claim 1, amendment to the claim have fixed some of the issues explained in the previous Office action of 14 September 2022.  However, the step of determining an updated path of line 16 of the claim still confusing. It is not understood in response to what situation the step is performed as it was explained in the Interview of 15 Nov. 2022 and in the last Office action. Therefore, due to the same issue still present, the claim is not ready for allowance.
Regarding amendment to claim 11, applicant has amended the claim, however, the amendment do not address the issue described in the last Office action, making the claim still indefinite. Therefore, due to the same issue still present, the claim is not ready for allowance.
Therefore, for the reasons given above, the application are not ready for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772